DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 8, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH01203646 (cited by applicant with translated abstract), hereinafter Denso.

Regarding claim 1, Denso (FIGs 1 with FIG 9 variant) discloses “An electrically driven actuator for opening and closing a valve comprising:
an electric motor (16, 17, mentioned in PURPOSE);
a movable plate (38), to which a valve body (10) is connected;
a conversion mechanism (19, 23, 12, 25) configured to convert a rotational motion of the electric motor to a linear motion (PURPOSE);
a first biasing member (28) configured to bias the movable plate toward a first direction (down); and
a second biasing member (28) configured to bias the conversion mechanism toward a second direction (up), wherein the valve body is to be opened when a part of the conversion mechanism linearly moves to move the movable plate toward the second direction (from FIG 9, 25 would lift up, raising 38, 10 with it via 26), and is to be closed when the first biasing member biases the movable plate toward the first direction (see FIG 9), and
wherein the conversion mechanism is configured to be displaced relative to the movable plate in a state in which the valve body is closed (CONSTITUTION: “when the needle 10 is seated on the valve seat 9, the state where the first engaging section 25 and second engaging section 26 are engaged is released, and as a result the drive shaft 12 [and therefore 25] overstrokes toward the valve seat 9”).”

Regarding claim 4, Denso (FIGs 1 with FIG 9 variant) discloses “wherein a rotational driving force of the electric motor is converted to a linear driving force by the conversion mechanism (see PURPOSE, compare with thread spindle structure of 19, 23, 12, which moves 12, 25 down), and the linear driving force is transmitted to the movable plate through the second biasing member (25 moving down would push on 28 and in turn 38), to thereby accelerate a closing operation of the valve body (understood to accelerate closing as it is working to close 10 alongside 28 similar to the applicant).”

Regarding claim 5, Denso (FIGs 1 with FIG 9 variant) discloses “wherein the conversion mechanism is configured to relatively be displaced along an axis substantially at a center portion of the movable plate (38 and 12, 25 are vertically coaxial, of which is also the axis of motion for both) with respect to a motion of the movable plate (25 is relatively displaced from 38 during “the state where the first engaging section 25 and second engaging section 26 are engaged is released, and as a result the drive shaft 12 overstrokes toward the valve seat 9”), where 38 cannot move further down due to the valve 10 being seated on 9).”

Regarding claim 8, Denso (FIGs 1 with FIG 9 variant) discloses “wherein the first direction (down) is a direction toward which the valve body closes (see FIG 9), and the second direction (up) is a direction toward which the valve body opens (see FIG 9).”

Regarding claim 16, Denso (FIGs 1 with FIG 9 variant) discloses “A method for driving an electrically driven actuator for opening and closing a valve comprising:
an electric motor (16, 17, mentioned in PURPOSE);
a movable plate (38), to which a valve body (10) is connected;
a conversion mechanism (19, 23, 12, 25) configured to convert a rotational motion of the electric motor to a linear motion (PURPOSE);
a first biasing member (28) configured to bias the movable plate toward a first direction (down); and
a second biasing member (28) configured to bias the conversion mechanism toward a second direction (up), wherein the valve body is to be opened when a part of the conversion mechanism linearly moves to move the movable plate toward the second direction (from FIG 9, 25 would lift up, raising 38, 10 with it via 26), and is to be closed when the first biasing member biases the movable plate toward the first direction (see FIG 9), and
wherein the conversion mechanism is configured to be displaced relative to the movable plate in a state in which the valve body is closed (CONSTITUTION: “when the needle 10 is seated on the valve seat 9, the state where the first engaging section 25 and second engaging section 26 are engaged is released, and as a result the drive shaft 12 [and therefore 25] overstrokes toward the valve seat 9”), the method comprising:
executing break-in of the conversion mechanism to cyclically drive the electric motor, to thereby displace the conversion mechanism relative to the movable plate in a state in which the valve body is closed (the overstroke step quoted above is understood to read on “break-in”, as it performs the same steps [moving 25 further down after 10 is closed] as required; claim not seen to require any other steps in the break-in other than the valve movements recited in the claim).”

Regarding claim 17, Denso (FIGs 1 with FIG 9 variant) discloses “wherein a break-in mode of executing the break-in is further provided (as Denso can perform the steps constituting the “break-in”, it is reasonable to say that the valve when performing the break in is in a “break-in mode”; claim not seen to require any steps in the mode that distinguish from the break in process itself).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denso in view of Hoang et al (US 20120256111).
Denso (FIG 1) further discloses “wherein the conversion mechanism is formed of a…sleeve (19)”.
Denso is silent regarding “a ball screw mechanism or a roller screw mechanism and [a sleeve].”
	However, Hoang (FIG 8) teaches a rotary to linear motion actuator “conversion mechanism” between a valve and motor analogous to Hoang, comprising a roller screw mechanism (FIG 8).
	Therefore it would have been obvious, before the effective filing date, to modify the conversion of mechanism of Denso with “a ball screw mechanism or a roller screw mechanism and [a sleeve]”, as taught by Hoang, to provide an improved actuator with minimized friction, reducing wear (Hoang paragraph 17).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denso.

Denso is silent regarding “wherein a spring stiffness of the second biasing member is higher than a spring stiffness of the first biasing member.” It is noted that there are known limited relationships between the two biasing members. They either have equal stiffness, the first stiffness is greater than the second, or the second stiffness is greater than the first, all of which are understood to have predictable outcomes.
	Therefore it would have been obvious to try different spring stiffnesses for each spring including “wherein a spring stiffness of the second biasing member is higher than a spring stiffness of the first biasing member”, as choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would be within routine skill in the art. A benefit to making the inner spring stiffer would be to mitigating bouncing when 25 and 26 are moving together for a tighter movement during the regular stroke of the valve. 

Claim 7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denso in view of Elliott et al (US 20170058633).

Regarding claim 7, Denso (FIG 9) further discloses “wherein the first biasing member comprises a coil spring, the second biasing member comprises a coil spring, and the second biasing member is arranged between the conversion mechanism and the movable plate.”
Denso is silent regarding “the second biasing member comprises a disk spring”.
However, Elliott (FIGs 1-2) teaches it is known in the art to provide a disk spring 32, 90 mechanically between an actuator 28 and valve 30 (functionally analogous to the “second biasing member” of Denso).
Therefore it would have been obvious, before the effective filing date, to modify the spring of the second biasing member of Denso to instead be a disk spring such that “the second biasing member comprises a disk spring”, as taught by Elliott, to utilize a spring type that is more durable and has separate parts such that the entire spring does not need to be replaced during failure of part of the spring.

Regarding claims 14 and 15, Denso is silent regarding “further comprising a damper element, wherein the damper element is configured to suppress the rebound of the second biasing member” and “wherein the damper element is connected to the conversion mechanism and the movable plate, and is configured to suppress the rebound of the second biasing member when the conversion mechanism is displaced relative to the movable plate”.
	However, Elliott (paragraph 10) teaches providing a spring 32 between an actuator 28 and valve 30 (functionally analogous to the “second biasing member between the conversion mechanism and movable plate” of Denso), and further contemplates the possibility of “any suitable damper, such as those noted above, may be provided in addition to or in place of the springs (understood that the spring/damper combo would occupy the illustrated space of the spring, being between the plug and the shaft)”.
	Therefore it would have been obvious, before the effective filing date, to modify the second biasing member of Denso to be a spring/damper assembly, as taught by Elliott, such that the combination teaches “further comprising a damper element, wherein the damper element is configured to suppress the rebound of the second biasing member (understood that, when working together, the damper would suppress the rebound of the second biasing as dampers, as a term in the art, resist oscillation/vibration)” and “wherein the damper element is connected to the conversion mechanism and the movable plate (understood from Elliott paragraph 10 that the spring/damper combo would occupy the illustrated space of the spring, being between the plug and the shaft), and is configured to suppress the rebound of the second biasing member when the conversion mechanism is displaced relative to the movable plate ((understood that, when working together, the damper would suppress the rebound of the second biasing as dampers, as a term in the art, resist oscillation/vibration)”, to provide a feature that reduces oscillations/vibrations around the spring, reducing noise/wear on the device. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denso in view of Martino et al (US 20110308619).

Denso (FIGs 1 with FIG 9 variant) discloses “wherein the valve body is configured to be quickly moved toward the first direction (understood to be “quickly” as both 38 and 25, 28 are acting on it), and to be seated (position in FIG 9), and the conversion mechanism is configured to be displaced relative to the movable plate, to thereby compress the second biasing member (in the overstroke phase [or during a whiplash of 12], 25 from the FIG 9 position moves down, counter to the elastic force of 28 and therefore compressing 28), resulting in mitigating an impact load caused by rotational inertia (any inertia from the motor rotation moving 12 downward is resisted [read on “mitigating an impact load”] by 28, as the forces oppose each other)…” 
Denso does not explicitly state “including the electric motor when supply of power to the electric motor is lost, when the supply of power fails, or when an automatic or manual trigger is activated by abnormality detection in a state in which the valve body is opened.”
However, Martino (paragraph 27) teaches a motorized screw valve analogous to Denso, with the added feature of a failsafe where the valve automatically closes in response to an actuator failure or if the actuator is removed entirely.
	Therefore it would have been obvious, before the effective filing date, to provide the valve of Denso with a closing operation “including the electric motor when supply of power to the electric motor is lost, when the supply of power fails, or when an automatic or manual trigger is activated by abnormality detection in a state in which the valve body is opened”, as taught by Martino, to provide preservation/damage control for the system in a state of failure/maintenance, as taught by Martino.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denso in view of Hermann (US 6537040).

Denso is silent regarding “wherein the second biasing member comprises a ring spring, and is configured to suppress a rebound of the second biasing member.”
	However, Hermann (FIG 1) teaches it is known in the art to utilize a biasing assembly on a piston 4 that is loaded by a spring 12 that loads the piston a damping ring 15 in the form of a bellows like spring that damps pressure oscillations of the piston (understood from the drawing that 15 would also suppress oscillations/rebounds of 12 as they act against each other through 4, 16).
	Therefore it would have been obvious, to modify the second biasing member of Denso to be a spring and a counteracting damping spring bellows ring as taught by Hermann, such that the combination teaches “wherein the second biasing member comprises a ring spring, and is configured to suppress a rebound of the second biasing member”, to provide a feature that reduces oscillations/vibrations around the spring, reducing noise/wear on the device.

Allowable Subject Matter
Claims 3 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 3, closest prior art combination of record Denso/Hoang, set forth in intervening claim 2 above, is silent regarding “wherein the movable plate includes an engaged member having a slide portion, and
wherein the sleeve includes an engagement portion, the engagement portion being configured to be brought into slide contact with the slide portion, and to engage with the engaged member…”. In Denso FIG 1, the sleeve 19 does not engage any part of the movable plate 38.
	No prior art alleviates the deficiencies of Denso/Hoang, and the modification in theory would warrant undue hindsight reasoning.

Regarding claim 10, closest prior art of record Denso is silent regarding “further comprising:
a support member fixed to a housing; and
a lock member arranged at a predetermined position of the second biasing member, wherein the support member and the lock member are arranged across a slight gap in the state in which the valve body is closed, and the support member and the lock member are configured to be brought into abutment against each other when the second biasing member is compressed”. In Denso FIG 9, there is no way to engage second biasing member with the housing 21, 7.
	 No prior art alleviates the deficiencies of Denso/Hoang, and the modification in theory render Denso inoperable or dramatically change the intended operation.
Claims 11-2 are also allowable by virtue of their dependency on claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices having similarities to the application are disclosed by Kimoto et al (US 20160298577), Vrolijk et al (US 20150014559), Hirota et al (US 20130263955), and Daicho et al (US 4928919).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753